Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered March 12, 1996, convicting defendant upon his plea of guilty of the crime of criminal mischief in the third degree.
Defendant was sentenced to time served and five years’ probation after entering a plea of guilty of the crime of criminal mischief in the third degree. As part of the plea agreement, defendant waived his right to appeal; therefore, his contention that his sentence was harsh and excessive has not been preserved for our review (see, People v Wilson, 209 AD2d 792, lv denied 84 NY2d 1040). In any event, were we to consider this argument, we would find no reason to disturb the agreed-upon sentence (see, id.).
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed.